Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

                   DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                                     8/4/16
No. 16-BG-466

IN RE: PETER R. ESTES,
                       Respondent.
Bar Registration No. 358466                              DDN: 290-15

BEFORE:       Glickman, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                      ORDER
                               (FILED - August 4, 2016)

       On consideration of the certified order of the Supreme Court of California
suspending respondent from the practice of law in that jurisdiction for a period of
one year, stayed in favor of a 90-day suspension followed by a two-year
probationary period with conditions including the payment of restitution, this
court’s June 3, 2016, order suspending respondent pending further action of the
court and directing him to show cause why reciprocal discipline should not be
imposed, the statement of Disciplinary Counsel regarding reciprocal discipline, and
it appearing that respondent has failed to file either a response to this court’s show
cause order or his D.C. Bar R. XI, §14 (g) affidavit, it is

       ORDERED that Peter R. Estes is hereby suspended from the practice of law
in the District of Columbia for a period of one year, stayed in favor of a 90-day
suspension, to be followed by a two-year probationary period subject to the
conditions imposed by the state of California, including the payment of restitution.
See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198
(D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all
cases in which the respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of suspension will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                     PER CURIAM